          Case 1:15-cr-00319-LHR-SKO Document 217 Filed 03/16/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            1:15-CR-00319 NONE

12                               Plaintiff,               STIPULATION EXTENDING DATE FOR
                                                          GOVERNMENT TO RESPOND TO
13                         v.                             DEFENDANT’S MOTION FOR
14   MARISOL SOLORIO QUINTERO,                            COMPASSIONATE RELEASE AND ORDER
                                                          THEREON
15                               Defendant.

16

17          The United States of America, by and through PHILLIP A. TALBERT, Acting United States

18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant

19 Marisol Solorio Quintero, by and through her attorney, Mark Broughton, hereby stipulate that the

20 government’s response to the defendant’s motion for compassionate release shall be extended from

21 March 15, 2021 until March 16, 2021. .

22   Dated: March 15, 2021                                 Respectfully,
23                                                         PHILLIP A. TALBERT
                                                           Acting United States Attorney
24

25                                                         /s/
                                                           KATHLEEN A. SERVATIUS
26                                                         Assistant United States Attorney
27
     Dated: March 15, 2021                          /s/ Mark Broughton
28                                                  Mark Broughton, Attorney for Marisol Solorio Quintero

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
         Case 1:15-cr-00319-LHR-SKO Document 217 Filed 03/16/21 Page 2 of 2

 1                                                   ORDER

 2         IT IS SO ORDERED.

 3                SIGNED on March 16, 2021, at Houston, Texas.
 4

 5                                                 _______________________________________
                                                                Lee H. Rosenthal
 6                                                       Chief United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION FOR EXTENSION OF TIME AND ORDER
     THEREON
